DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHWENDIMANN et al (EP2690412A1).
Regarding claim 1, SCHWENDIMANN discloses a sensor arrangement (Fig. 7, 1), comprising; a holder component (Fig. 7, 3) defining an interior (Fig. 7, inside 3); a sensor element (Fig. 7, 8 and attached components) including at least two connector elements (Fig. 6, circuits inside 8 connecting to 19), at least two plug contacts (Fig. 7, 12), and at least two connecting elements (Fig. 7, 19) configured to electrically connect the at least two connector elements to the at least two plug contacts (Fig. 7), wherein the interior of the holder component is filled with a sealing compound (Fig. 7, 7), wherein the sealing compound encloses, in sealing fashion, at least the sensor element (Fig. 7) including the at least two connector elements (Fig. 7), the at least two plug contacts (Fig. 7), at least at a contact-connection 
Regarding claim 2, SCHWENDIMANN further discloses that the film is fastened to the holder component (Fig. 8, 28 on 3).  
Regarding claim 3, SCHWENDIMANN further discloses that the holder component is trough-shaped (Fig. 7-8) and includes an opening (Fig. 8, top where 7 showing); the film is fastened at least partially along a circumference of the opening (Fig. 8, 28 on rim 39).  
Regarding claim 4, SCHWENDIMANN further discloses that the sealing compound is partially covered via a part of the opening of the holder component being left free when the film is applied (Fig. 8).  
Regarding claim 5, SCHWENDIMANN further discloses that the part of the opening of the holder component that is left free is arranged on an edge of the opening of the holder component (Fig. 8, at least some of the freed part is on an edge).  
Regarding claim 6, SCHWENDIMANN further discloses that a film extension of the applied film in a first direction is shorter than an opening extension of the opening of the holder component in the first direction (Fig. 8, film 28 in left right direction is shorter than length of opening in left right direction).  
Regarding claim 9, SCHWENDIMANN further discloses that the film is fastened to the holder component such that a bottom side of the film is spaced apart from a surface of the sealing compound (Fig. 7, bottom of 28 is away from top part of 7 at opening).  
Regarding claim 10, SCHWENDIMANN further discloses that the spacing of the bottom side of the film from the surface of the sealing compound depends on a degree of filling of the interior of the holder component with sealing compound (Fig. 7, depending on level of fill would change distance from bottom of 28).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHWENDIMANN et al (EP2690412A1) in view of FRANC et al (US 2013/0015981).
Regarding claim 7, SCHWENDIMANN fails to teach the claim limitations.
FRANC teaches that the part of the opening of the holder component (Fig. 1, 2) that is left free (Fig. 1, hole in 17) is located within and remote from an edge of the opening of the holder component (Fig. 1, hole in film 17 is in center away from edges of 2).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of FRANC to the invention of SCHWENDIMANN, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
  Regarding claim 8, SCHWENDIMANN fails to teach the claim limitations.
FRANC teaches that the part that is left free (Fig. 1, hole in 17) within and remote from the edge of the opening of the holder component (Fig. 1, end edge ring of 2 near 17) results in the film having a hole (Fig. 1, film 17 has a hole).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of FRANC to the invention of SCHWENDIMANN, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHWENDIMANN et al (EP2690412A1).
Regarding claim 11, SCHWENDIMANN further discloses that the film is connected to the holder component (Fig. 7-8).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to use welding instead of clip attachments, in order to construct the device using known specifications and designs in the art to meet user needs based on known design possibilities, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12, SCHWENDIMANN further discloses that the film is connected to the holder component (Fig. 7-8).
However, SCHWENDIMANN fails to specifically teach that the film is welded, at least partially along the circumference of the opening. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use welding instead of clip attachments, in order to construct the device using known specifications and designs in the art to meet user needs based on known design possibilities, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848